Citation Nr: 1126484	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include high blood pressure and hypertension.  

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  He had additional periods or Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes service connection for a right shoulder rotator cuff injury with surgical repair and residual degenerative joint disease was granted in a December 2009 rating decision.  This represents a full grant of the benefit sought in regard to this issue.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has related a cardiovascular disorder, to include hypertension and high blood pressure, and a left shoulder disorder to service.  Having reviewed the evidence, the Board finds further development is warranted.  

Initially, the Board notes the Veteran's DD Form 214 reflects his military occupation specialty (MOS) was material facilities specialist.  In addition, the November 2009 VA examination report notes he is a "Dr.", and that he was employed as a truck driver.  

In addition, as reflected in the December 2009 rating decision, service-connection for a right shoulder rotator cuff injury with residual degenerative joint disease was established based on an injury during a period of active duty training (ACDUTRA) in 1993.  The Board notes that while the Veteran has submitted copies of records associated with his National Guard service reflecting periods of ACDUTRA and inactive duty training (INACDUTRA), the dates of ACDUTRA and INACDUTRA are not verified in the claims file.

The Board notes that service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

The Board further notes the September 1966 service entrance examination report shows blood pressure was 122/76.  A November 1968 service treatment record reflects complaints of pain in the chest and the diagnosis entered was pleuritic chest pain of unknown etiology; blood pressure was 100/70.  

Records, dated from December 1969 to February 1970, reflect the Veteran underwent inpatient observation for 13 days for suspected pericarditis.  A record noting an abnormal electrocardiogram (EKG) states pericarditis could not be ruled out, and the diagnosis entered in February 1970 was early repolarizaiton.  

The November 1970 separation examination report shows blood pressure was 130/84.  Chest pain diagnosed as pericarditis in 1969 was noted to have had no complications and no sequelae after good recovery.  On the accompanying medical history the Veteran indicated he had or had had pain or pressure in the chest and denied having or having had high or low blood pressure, and a history of chest pain was attributed to pericarditis.  

A May 1980 National Guard examination report notes a history of pericarditis in 1969 with no complications and no sequelae.  Blood pressure was 122/80.  On the accompanying medical history he denied having or having had pain or pressure in the chest, heart trouble, and high or low blood pressure.  An August 1984 periodic examination report shows blood pressure was 112/60 and on the accompanying medical history he denied having or having had pain or pressure in the chest, heart trouble, and high or low blood pressure.  An August 1984 EKG report reflects an interpretation of sinus bradycardia and elevated ST segment in precordial leads consistent with early repolarization, and noted to be probably within normal limits.  

A February1988 record shows blood pressure was 112/72, and in August 1993 blood pressure was 114/72 and 158/82.  A November 1993 cardiology report reflects an impression of reversible ischemia in the inferior wall and proximal and mid septal and inferoseptal walls, and the impression of angiogram was good left ventricular (LV) function and normal coronary arteries.  A December 1995 examination report shows blood pressure as 124/92, and in January 1996, blood pressure was 124/92.  

In regard to the left shoulder, the Board notes the September 1966 service entrance examination report shows the upper extremities were normal.  The November 1970 separation examination report shows the upper extremities were normal and on the accompanying medical history he denied having or having had a painful or trick shoulder or elbow.  

National Guard examination reports, dated in May 1980 and August 1984, show the upper extremities were normal and on the accompanying medical history he denied having or having had a painful or trick shoulder or elbow.  An accompanying medical history to a December 1995 examination report notes left shoulder tendinitis for 6-8 years with limited motion.  Private records, dated in May 1997, note left shoulder bursitis and a possible left rotator cuff tear, and a June 1997 record reflects left shoulder tendinitis.  The diagnoses entered in March 1998 were shoulder sprain and shoulder dislocation - bursae-tendon, and the "description" of the injury was "back".  

In addition, the November 2009 VA examination report reflects the Veteran underwent left shoulder rotator cuff repair in February 2005 secondary to an on-the-job injury.  The examiner noted left shoulder limited motion.  

The Board notes that, in March 2010, the Veteran referenced VA vocational rehabilitation records.  The vocational rehabilitation folder has not been associated with the claims file.  

In this case, there is relevant evidence and the evidence is insufficient upon which to base a determination.  Thus, the Veteran should be afforded a VA examination to determine the existence and etiology of the claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Compile a complete list of all verified periods of service, identifying the duty status and branch of service for each period listed, to include all periods ACDUTRA, and INACDUTRA.  Verification of all periods of service listed should be documented in the claims file and the list should be associated with the claims file.

2.  Associate the Veteran's vocational rehabilitation folder with the claims file.  

3.  After completion of the above to the extent possible, schedule the Veteran for a VA examination(s) to determine the existence and etiology of the claimed cardiovascular disease, to include hypertension/high blood pressure, and a left shoulder disorder.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified cardiovascular disorder, to include hypertension and high blood pressure, or left shoulder disorder was manifest during service or within one year following separation, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.  

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



